              Case 1:19-cv-11167-CM Document 5 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE LUIS CANTERO,

                                 Plaintiff,

                     -against-
                                                                  19-CV-11167 (CM)
MID-HUDSON PSYCHIATRIC FORENSIC
CENTER; ADOBI UNKNOWN, SHTA (TEAM                             ORDER OF DISMISSAL
ASSISTANT); JOSEPH UNKNOWN, SHTA
(TEAM ASSISTANT),

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, submitted the complaint without the filing fees or a completed

and signed request to proceed in forma pauperis (IFP), that is, without prepayment of fees.

       By order dated December 10, 2019, the Court directed Plaintiff to either pay the $400.00

in fees, or complete, sign, and submit an IFP application, within thirty days of the date of that

order. (ECF No. 2.) On January 8, 2020, Plaintiff filed an IFP application. (ECF No. 3.)

       Because Plaintiff’s IFP application was insufficient to establish that he is unable to pay

the filing fees, by order dated March 24, 2020, the Court directed Plaintiff, within thirty days, to

either pay the $400.00 in fees or submit an amended IFP application. (ECF No. 4.) That order

specified that failure to comply would result in dismissal of the complaint.

       Plaintiff has not filed an amended IFP application or paid the filing fees. Accordingly, the

complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:19-cv-11167-CM Document 5 Filed 06/01/20 Page 2 of 2



Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   June 1, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
